DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 have been examined in this application. Claims 1-3, 7-9, 14-16 and 20 are amended. 
This is a Non-Final Office Action in response to Arguments and Amendments filed on 4/21/2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments 
In response to the Arguments and Amendments filed on 4/21/2021 with respect to the “Response to rejections under 35 U.S.C. 112” section on pages 9-10, the majority of the 112(b) rejections are overcome. However, the amended claim language has added 112(a) and 112(b) issues. Please see 112 section of the office action below.
	In response to the “Rejections under 35 USC 103” section on pages 11-12, the Applicant argues that the prior art does not disclose the amended claim language of, “responsive to waiting a predetermined amount of time, analyzing for the second set of vehicles” in claim 1 and the similar language in claims 8 and 15. This argument is persuasive. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art reference Lin et al. (US 2008/0059050 A1).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
The specification is silent with respect to the limitation, “responsive to waiting a predetermined amount of time, analyzing second set of V2X messages for a second set of vehicles” and the further narrowing of the predetermined time in the dependent claims. The specification indicates that responsive to waiting some amount of time (e.g. 0.1 seconds) repeating step 308 which analyzes and aggregates the data as detailed in paragraph [0125] and Fig. 3B. However, the specification is silent as to this amount of time being predetermined. Therefore, the claims are not described in such a way as to convey to one of ordinary skill in the art that, at the time the application was filed, the inventor had possession of the claimed invention.  
Claims 2-7, 9-14 and 16-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “responsive to waiting a predetermined amount of time, analyzing second set of V2X messages for a second set of vehicles” and the further narrowing of the predetermined time in the dependent claims, the wording is unclear in light of the specification because it is unclear whether the amount of time prior to analyzing a second set of V2X messages is actually determined beforehand or whether this limitation is simply indicating that the system has some inherent delay associated with making the second analysis but that delay is not actually determined beforehand. The specification is silent as to the amount of time prior to analysis of a second set of V2X messages being predetermined. The limitation is interpreted so that analyzing a second set of V2X messages based on a time period associated with collecting data reads on it. 
Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… wherein the set of registered vehicles are each associated with a unique identifier of a corresponding vehicle and bank information …”, the wording is unclear and therefore indefinite because is it unclear whether each registered vehicle has a unique identifier associated with the vehicle or whether each registered vehicle has a unique identifier associated with a 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 3 and for failing to cure the deficiencies listed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0196756 A1) in view of Lin et al. (US 2008/0059050 A1) in further view of Bennie et al. (US 2020/0108713 A1). 
As per Claim 1, Prakash et al. discloses a method comprising: 
receiving, by a flying autonomous robot, a first set of Vehicle-to-Everything (V2X) messages including digital data describing path information for a first set of vehicles ([0003, 0005, 00039, 0048, 0056, 0058-0059, 0061]; Fig. 1A - Fig. 1B, Fig. 2A - Fig. 2B, UAV 100 (autonomous flying robot) receives a message from candidates vehicles indicating travel profile characteristics, including destination, route, direction etc. This message information from the candidate vehicles is sent to a server and the UAVs (Vehicle-to-Everything (V2X) messages digital data describing path information for a set of vehicles)) and kinematic data describing whether the first set of vehicles are currently stationary or currently in motion ([0048] travel profile characteristics include current speed of vehicles (kinematic data)), wherein the flying autonomous robot includes a V2X radio that receives the first set of V2X message ([0069-0070, 0074]; Fig. 3B UAV includes RF module 130 and antennae 131 (V2X radio) to communicate with candidate vehicle); 
determining that the path information for the first set of vehicles does not include a direction that is consistent with a destination for the flying autonomous robot ([0007-0008, 0098]; Fig. 6A Step 613-No Determine that the travel profile characteristics do not include compatible destination or route);
analyzing a second set of V2X messages for a second set of vehicles, the second set of V2X messages including the kinematic data for the second set of vehicles ([0096-0097, 0099]; Fig. 6A Step 613-No then Steps 609-611 again. More candidate vehicles are identified and analyzed to determine whether they will help reach destination and information on speed is received);

While Prakash et al. discloses the limitations above, including analyzing a second set of messages as detailed above, Prakash et al. does not explicitly disclose that the second set of messages are analyzed responsive to waiting a predetermined amount of time. 

However, Lin et al. teaches: that the second set of messages are analyzed responsive to waiting a predetermined amount of time ([0019, 0031-0032, 0065]; Fig. 3-Fig. 5 Analysis and comparison of collected messages from other vehicles detailing their traveling information is performed based on waiting a predetermined amount of time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Lin et al. with the Lin et al. [0009]. 

Furthermore, Prakash et al. discloses:
selecting a vehicle to land on from the second set of vehicles based on the kinematic data ([0048, 0061, 0096-0097, 0099, 0123]; Fig. 6A Step 613-No then Step 609-613 again – Yes then Step 614 Selecting a vehicle to land from new set of candidates based on candidate vehicle’s travel profile characteristics, which include current speed);

While Prakash et al. discloses selecting a vehicle to land on based on the kinematic data, Prakash et al. does not disclose: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged. 

However, Bennie et al. teaches: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged ([0091] Computer 20 transmits message to the UAV that the vehicle is in PARK (brake for the vehicle is engaged)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to safely coordinate docking on the vehicle as detailed in Bennie et al. ([0053, 0098]);  

`	Furthermore, Prakash et al. discloses: 
([0041, 0045, 0061-0062]; Fig. 2B, Once selected, UAV may fly a path to approach the vehicle at a rendezvous location, such as path 241); and 
landing the flying autonomous robot on the vehicle while the vehicle is currently stationary ([0041], UAV flies an approach that allows for docking (landing the flying autonomous robot on the vehicle), [0061], which may include docking while the vehicle is stopped).

As per Claim 2, Prakash et al. discloses the method of claim 1, further comprising: wherein analyzing the second set of V2X messages for the second set of vehicles includes identifying a set of registered vehicles that are Responsive to Office Action mailed 01/21/2021available to provide assistance to the flying autonomous robot and wherein selecting the vehicle to land on from the second set of vehicles includes selecting the vehicle to land on from the set of registered vehicles ([0114-0115]; Fig. 6A Step 609 as detailed in Fig. 6B Identify set of vehicles that are registered to provide docking services). 

As per Claim 3, Prakash et al. discloses the method of claim 2, wherein the set of registered vehicles are identified and further comprising making a financial payment from an owner of the flying autonomous robot to a registered driver of the vehicle as compensation for giving the flying autonomous robot a ride ([0115, 0123, 0130] Provide list of registered vehicles and delivery UAV service provider (owner of flying autonomous robot) provides financial incentives to drivers of registered vehicles).

While Prakash et al. discloses making financial payments as described above, Prakash et al. does not explicitly disclose that the registered vehicles are associated with a unique identifier of a corresponding vehicle and bank information and that the payments are made to a bank account associated with the registered driver of the vehicle.

However, Bennie et al. teaches:  that the registered vehicles are associated with a unique identifier of a corresponding vehicle and bank information and the payments are made to a bank account associated with the registered driver of the vehicle ([0073, 0075]; Vehicle is associated with vehicle identifier and bank account number (bank information) and payment is made to bank).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to increase efficiency by allowing electronic transfer of funds as detailed in Bennie et al. [0075]. 
 
As per Claim 4, Prakash et al. discloses the method of claim 1, 

Prakash et al. does not disclose: 
wherein the predetermined amount of time is 0.1 seconds

However, Lin et al. teaches: wherein the predetermined amount of time is 0.1 seconds ([0031] Predetermined time may be less than 1 second and any intermediate time interval).

The motivation to combine Prakash et al. and Lin et al. is provided in rejection to claim 1.

As per Claim 7, Prakash et al. discloses the method of claim 1,  further comprising: Page 3 of 13IP-A-3467 
generating a set of flight coordinates for flying the flying autonomous robot ([0091] UAV set of GPS flight coordinates); 
([0039, 0061, 0091]; Fig. 2B, Fig. 6A, UAV destination may be a set of coordinates and UAV determines vehicle direction and destination are compatible prior to selecting vehicle to land on).

As per Claim 8, Prakash et al. discloses a system comprising:
a processor of a flying autonomous robot that is operable to receive a first set of Vehicle-to-Everything (V2X) messages including digital data describing path information for a first set of vehicles ([0003, 0005, 00039, 0048, 0056, 0058-0059, 0061]; Fig. 1A - Fig. 1B, Fig. 2A - Fig. 2B, UAV 100 (autonomous flying robot) receives a message from candidates vehicles indicating travel profile characteristics, including destination, route, direction etc. This message information from the candidate vehicles is sent to a server and the UAVs (Vehicle-to-Everything (V2X) messages digital data describing path information for a set of vehicles)) and kinematic data describing whether the first set of vehicles are currently stationary or currently in motion ([0048] travel profile characteristics include current speed of vehicles (kinematic data)), wherein the flying autonomous robot includes a V2X radio that receives the first set of V2X message ([0069-0070, 0074]; UAV includes RFI module and antennae 131 (V2X radio) to communicate with candidate vehicle); kinematic data describing whether the set of vehicles are currently stationary or not currently in motion ([0048] travel profile characteristics include current speed of vehicles (kinematic data)), wherein the flying autonomous robot includes a V2X radio that receives the V2X message ([0069-0070, 0074]; Fig. 3B UAV includes RF module 130 and antennae 131 (V2X radio) to communicate with candidate vehicle); and 
a non-transitory memory communicatively coupled to the processor, wherein the non- transitory memory stores computer code ([0018] A processor of a UAV (flying autonomous robot) coupled to a non-transitory storage medium executes operations) that is operable, when executed by ([0007-0008, 0098]; Fig. 6A Step 613-No Determine that the travel profile characteristics do not include compatible destination or route), analyze a second set of V2X messages for a second set of vehicles, the second set of V2X messages including the kinematic data for the second set of vehicles ([0096-0097, 0099]; Fig. 6A Step 613-No then Steps 609-611 again. More candidate vehicles are identified and analyzed to determine whether they will help reach destination and information on speed is received);

While Prakash et al. discloses the limitations above, including analyzing a second set of messages as detailed above, Prakash et al. does not explicitly disclose that the second set of messages are analyzed responsive to waiting a predetermined amount of time. 

However, Lin et al. teaches: that the second set of messages are analyzed responsive to waiting a predetermined amount of time ([0019, 0031-0032, 0065]; Fig. 3-Fig. 5 Analysis and comparison of collected messages from other vehicles detailing their traveling information is performed based on waiting a predetermined amount of time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Lin et al. with the motivation being to reliably detect the overall traffic condition of multiple vehicles as detailed in  Lin et al. [0009]. 

Furthermore, Prakash et al. discloses:
([0048, 0061, 0096-0097, 0099, 0123]; Fig. 6A Step 613-No then Step 609-613 again – Yes then Step 614 Selecting a vehicle to land from new set of candidates based on candidate vehicle’s travel profile characteristics, which include current speed);

While Prakash et al. discloses selecting a vehicle to land on based on the kinematic data, Prakash et al. does not disclose: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged. 

However, Bennie et al. teaches: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged ([0091] Computer 20 transmits message to the UAV that the vehicle is in PARK (brake for the vehicle is engaged)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to safely coordinate docking on the vehicle as detailed in Bennie et al. ([0053, 0098]);  

`	Furthermore, Prakash et al. discloses: 
modify a flight path of the flying autonomous robot based on the digital data so that the flight path approaches the vehicle ([0041, 0045, 0061-0062]; Fig. 2B, Once selected, UAV may fly a path to approach the vehicle at a rendezvous location, such as path 241), and land the flying autonomous robot on the vehicle while the vehicle is currently stationary ([0041], UAV flies an approach that allows for docking (landing the flying autonomous robot on the vehicle), [0061], which may include docking while the vehicle is stopped).


As per Claim 9, Prakash et al. discloses the system of claim 8, wherein analyzing the second set of V2X messages for the second set of vehicles includes identifying a set of registered vehicles that are Responsive to Office Action mailed 01/21/2021available to provide assistance to the flying autonomous robot and wherein selecting the vehicle to land on from the second set of vehicles includes selecting the vehicle to land on from the set of registered vehicles ([0114-0115]; Fig. 6A Step 609 as detailed in Fig. 6B Identify set of vehicles that are registered to provide docking services).

As per Claim 10, Prakash et al. discloses the system of claim 8, wherein the computer code is further operable to make financial payment from an owner of the flying autonomous robot to a registered driver of the vehicle as compensation for giving the flying autonomous robot a ride ([0123, 0130] Delivery UAV service provider (owner of flying autonomous robot) provides financial incentives to drivers of registered vehicles).

While Prakash et al. discloses making financial payments to a registered vehicle as described above, Prakash et al. does not explicitly disclose that the payments are made to a bank account associated with the registered driver of the vehicle.

However, Bennie et al. teaches: that financial transactions between a flying autonomous robot and registered driver of a vehicle are made using a bank account associated with the registered driver of the vehicle ([0075] Bank account of vehicle 12).

Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to increase efficiency by allowing electronic transfer of funds as detailed in Bennie et al. [0075]. 
 
As per Claim 11, Prakash et al. discloses the system of claim 8, wherein the V2X messages include a Basic Safety Message ([0048, 0053] Messages include information regarding compatibility of docking station, speed etc. which is used determine whether docking is safe, therefore the message is a Basic Safety message).

As per Claim 14, Prakash et al. discloses the system of claim 9, wherein the computer code is further operable to: 
generate a set of flight coordinates for flying the flying autonomous robot ([0091] UAV set of GPS flight coordinates); 
wherein landing the flying autonomous robot on the vehicle while the vehicle is currently stationary is based on the set of flight coordinates ([0039, 0061, 0091]; Fig. 2B, Fig. 6A, UAV destination may be a set of coordinates and UAV determines vehicle direction and destination are compatible prior to selecting vehicle to land on).

As per Claim 15, Prakash et al. discloses a computer program product comprising a processor with instructions that, when executed causes the processor to perform operations comprising: Page 6 of 14IP-A-3467 
receiving, by a flying autonomous robot, a first set of Vehicle-to-Everything (V2X) messages including digital data describing path information for a first set of vehicles ([0003, 0005, 00039, 0048, 0056, 0058-0059, 0061]; Fig. 1A - Fig. 1B, Fig. 2A - Fig. 2B, UAV 100 (autonomous flying robot) receives a message from candidates vehicles indicating travel profile characteristics, including destination, route, direction etc. This message information from the candidate vehicles is sent to a server and the UAVs (Vehicle-to-Everything (V2X) messages digital data describing path information for a set of vehicles)) and kinematic data describing whether the first set of vehicles are currently stationary or currently in motion ([0048] travel profile characteristics include current speed of vehicles (kinematic data)), wherein the flying autonomous robot includes a V2X radio that receives the first set of V2X message ([0069-0070, 0074]; Fig. 3B UAV includes RF module 130 and antennae 131 (V2X radio) to communicate with candidate vehicle);
determining that the path information for the first set of vehicles does not include a direction that is consistent with a destination for the flying autonomous robot ([0007-0008, 0098]; Fig. 6A Step 613-No Determine that the travel profile characteristics do not include compatible destination or route);
 analyzing a second set of V2X messages for a second set of vehicles, the second set of V2X messages including the kinematic data for the second set of vehicles ([0096-0097, 0099]; Fig. 6A Step 613-No then Steps 609-611 again. More candidate vehicles are identified and analyzed to determine whether they will help reach destination and information on speed is received);

While Prakash et al. discloses the limitations above, including analyzing a second set of messages as detailed above, Prakash et al. does not explicitly disclose that the second set of messages are analyzed responsive to waiting a predetermined amount of time. 

However, Lin et al. teaches: that the second set of messages are analyzed responsive to waiting a predetermined amount of time ([0019, 0031-0032, 0065]; Fig. 3-Fig. 5 Analysis and comparison of collected messages from other vehicles detailing their traveling information is performed based on waiting a predetermined amount of time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Lin et al. with the motivation being to reliably detect the overall traffic condition of multiple vehicles as detailed in  Lin et al. [0009]. 

Furthermore, Prakash et al. discloses:
selecting a vehicle to land on from the second set of vehicles based on the kinematic data ([0048, 0061, 0096-0097, 0099, 0123]; Fig. 6A Step 613-No then Step 609-613 again – Yes then Step 614 Selecting a vehicle to land from new set of candidates based on candidate vehicle’s travel profile characteristics, which include current speed);

While Prakash et al. discloses selecting a vehicle to land on based on the kinematic data, Prakash et al. does not disclose: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged. 

However, Bennie et al. teaches: that the kinematic data for the vehicle indicates a brake for the vehicle is engaged ([0091] Computer 20 transmits message to the UAV that the vehicle is in PARK (brake for the vehicle is engaged)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Bennie et al. with Bennie et al. ([0053, 0098]);  

`	Furthermore, Prakash et al. discloses: 
modifying a flight path of the flying autonomous robot based on the digital data so that the flight path approaches the vehicle ([0041, 0045, 0061-0062]; Fig. 2B, Once selected, UAV may fly a path to approach the vehicle at a rendezvous location, such as path 241); and 
landing the flying autonomous robot on the vehicle while the vehicle is currently stationary ([0041], UAV flies an approach that allows for docking (landing the flying autonomous robot on the vehicle), [0061], which may include docking while the vehicle is stopped).

As per Claim 16, Prakash et al. discloses the computer program product of claim 15, wherein analyzing the second set of V2X messages for the second set of vehicles includes identifying a set of registered vehicles that are Responsive to Office Action mailed 01/21/2021available to provide assistance to the flying autonomous robot and wherein selecting the vehicle to land on from the second set of vehicles includes selecting the vehicle to land on from the set of registered vehicles ([0114-0115]; Fig. 6A Step 609 as detailed in Fig. 6B Identify set of vehicles that are registered to provide docking services).

As per Claim 17, Prakash et al. discloses the computer program product of claim 15, further comprising additional instructions that are operable, when executed by the processor, to cause the processor to make a financial payment from an owner of the flying autonomous robot to a registered driver of the vehicle as compensation for giving the flying autonomous robot a ride ([0123, 0130] Delivery UAV service provider (owner of flying autonomous robot) provides financial incentives to drivers of registered vehicles).

While Prakash et al. discloses making financial payments to a registered vehicle as described above, Prakash et al. does not explicitly disclose that the payments are made to a bank account associated with the registered driver of the vehicle.

However, Bennie et al. teaches: that financial transactions between a flying autonomous robot and registered driver of a vehicle are made using a bank account associated with the registered driver of the vehicle ([0075] Bank account of vehicle 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Bennie et al. with the motivation being to increase efficiency by allowing electronic transfer of funds as detailed in Bennie et al. [0075]. 

As per Claim 18, Prakash et al. discloses the computer program product of claim 15, wherein the V2X messages include a Basic Safety Message ([0048, 0053] Messages include information regarding compatibility of docking station, speed etc. which is used determine whether docking is safe, therefore the message is a Basic Safety message).

As per Claim 20, Prakash et al. discloses the computer program product of claim 16, further comprising additional instructions that are operable, when executed by the processor, to cause the processor to: 
generate a set of flight coordinates for flying the flying autonomous robot ([0091] UAV set of GPS flight coordinates); 
([0039, 0061, 0091]; Fig. 2B, Fig. 6A, UAV destination may be a set of coordinates and UAV determines vehicle direction and destination are compatible prior to selecting vehicle to land on).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0196756 A1) in view of Lin et al. (US 2008/0059050 A1) in further view of Bennie et al. (US 2020/0108713 A1) in further view of Mikan et al. (US 2017/0160735 A1).

As per Claim 5, Prakash et al. discloses the method of claim 3, further comprising receiving a notification regarding information on distance traveled -by the flying autonomous robot ([0044] UAV change in position over time is monitored) .  

While Prakash et al. discloses receiving a notification regarding information on distance traveled by the flying autonomous robot Prakash et al. does not disclose: that distance indicates a number of miles traveled by the flying autonomous robot and wherein the financial payment is based on the number of miles traveled by the flying autonomous robot.

However, Mikan et al. teaches: that the distance indicates a number of miles traveled by the flying autonomous robot, wherein the financial payment is based on the number of miles traveled by the flying autonomous robot ([0051] Payments are based on miles traversed by the host vehicle carrying the drone).

Prakash et al. to the above limitations as detailed in Mikan et al. with the motivation being to effectively increase the range of a drone as detailed in Mikan et al. [0004]. 

As per Claim 12, Prakash et al. discloses the system of claim 10, wherein the computer code is further operable to receive a notification regarding information on distance traveled -by the flying autonomous robot ([0044] UAV change in position over time is monitored) .  

While Prakash et al. discloses receiving a notification regarding information on distance traveled by the flying autonomous robot Prakash et al. does not disclose: that distance indicates a number of miles traveled by the flying autonomous robot and wherein the financial payment is based on the number of miles traveled by the flying autonomous robot.

However, Mikan et al. teaches: that the distance indicates a number of miles traveled by the flying autonomous robot, wherein the financial payment is based on the number of miles traveled by the flying autonomous robot ([0051] Payments are based on miles traversed by the host vehicle carrying the drone).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Mikan et al. with the motivation being to effectively increase the range of a drone as detailed in Mikan et al. [0004]. 

As per Claim 19, Prakash et al. discloses the computer program product of claim 17, further comprising additional instructions that are operable, when executed by the processor, to cause the regarding information on distance traveled -by the flying autonomous robot ([0044] UAV change in position over time is monitored).  

While Prakash et al. discloses receiving a notification regarding information on distance traveled by the flying autonomous robot Prakash et al. does not disclose: that distance indicates a number of miles traveled by the flying autonomous robot and wherein the financial payment is based on the number of miles traveled by the flying autonomous robot.

However, Mikan et al. teaches: that the distance indicates a number of miles traveled by the flying autonomous robot, wherein the financial payment is based on the number of miles traveled by the flying autonomous robot ([0051] Payments are based on miles traversed by the host vehicle carrying the drone).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to the above limitations as detailed in Mikan et al. with the motivation being to effectively increase the range of a drone as detailed in Mikan et al. [0004].

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0196756 A1) in view of Lin et al. (US 2008/0059050 A1) in further view of Bennie et al. (US 2020/0108713 A1) in further view of Raptopoulos et al. (US 2017/0129603 A1).

As per Claim 6, Prakash et al. discloses the method of claim 1, 

Prakash et al. does not disclose: 


However, Raptopoulos et al. teaches: 
wherein the digital data describes a location of the vehicle with an accuracy of plus or minus 1.5 meters ([0011, 0026, 0227]; Fig. 6A GPS system with accuracy of 1.5 meters is used to determine location of vehicle with landing platform)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash et al. to include describing the location of the vehicle with an accuracy of plus or minus 1.5 meters as detailed in Raptopoulos et al. with the motivation being to accurately adjust the path of the UAV as detailed in Raptopoulos et al. [0011]. 

As per Claim 13, Prakash et al. discloses the system of claim 8, 

Prakash et al. does not disclose: 
wherein the digital data describes a location of the vehicle with an accuracy of plus or minus 1.5 meters 

However, Raptopoulos et al. teaches: 
wherein the digital data describes a location of the vehicle with an accuracy of plus or minus 1.5 meters ([0011, 0026, 0227]; Fig. 6A GPS system with accuracy of 1.5 meters is used to determine location of vehicle with landing platform)

Prakash et al. to include describing the location of the vehicle with an accuracy of plus or minus 1.5 meters as detailed in Raptopoulos et al. with the motivation being to accurately adjust the path of the UAV as detailed in Raptopoulos et al. [0011]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.I./Examiner, Art Unit 3669